Citation Nr: 0914908	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO. 06-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
optic neuritis secondary to multiple sclerosis with cervical 
spine muscular spasm and urinary incontinence.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to 
September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office in 
Togus, Maine.

In November 2008, the Veteran submitted additional medical 
evidence to VA which has not been considered by the RO, which 
is the agency of original jurisdiction in this instance. As 
an appellate body, the Board cannot consider evidence in the 
first instance in the absence of evidence that the Veteran 
expressly waives review of the evidence by the agency of 
original jurisdiction. See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

Nevertheless, in this case, the additional evidence is either 
not relevant to a determination of the current severity of 
the Veteran's service-connected optic neuritis or is 
cumulative of evidence already of record. The only additional 
evidence which speaks to the Veteran's current manifestations 
of optic neuritis is a November 2008 VA treatment note which 
shows "visual fields full to confrontation." This is the 
exact same finding that was made in a November 2007 VA 
treatment note which was considered by the RO in the October 
2008 supplemental statement of the case. Thus, the Board 
finds the vast majority of the additional evidence is 
irrelevant to the issue of the severity of the Veteran's 
optic neuritis. The one treatment note which is relevant is 
cumulative of evidence that was already of record and 
considered by the RO. As such, the Board finds that 
consideration of this additional evidence in the adjudication 
of this matter results in no prejudice to the Veteran.


FINDING OF FACT

The Veteran's service-connected optic neuritis associated 
with multiple sclerosis with cervical spine muscular spasm 
and urinary incontinence, is currently manifested by near and 
far visual acuity of 20/20 in the right eye and 20/20 in the 
left eye and a visual field of 26 degrees of concentric 
contraction in the right eye and 25 degrees in the left eye.




CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating, but 
no higher, for optic neuritis associated with multiple 
sclerosis with cervical spine muscular spasm and urinary 
incontinence, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.75, 4.78, 4.79, 4.80, 
4.84(a), Diagnostic Code 8018-6026 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
disability rating assigned following the grant of service 
connection for optic neuritis. Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). No additional discussion of the duty to notify is 
therefore required.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of her claim. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. Therefore, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide this claim. See 38 C.F.R. § 3.159(c)(4). 

The Board finds that "[t]he record has been fully developed," 
and it is "difficult to discern what additional guidance VA 
could [provide] to the Veteran regarding what further 
evidence [he] should submit to substantiate [his] claim." 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim.



Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, when the Veteran, 
as in this case, is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of her service-connected disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran is currently service connected for multiple 
sclerosis (MS). Under 38 C.F.R. § 4.124a, Diagnostic Code 
8018, a minimum 30 percent rating is assigned for MS. 38 
C.F.R. § 4.124a, Diagnostic Code 8018. The rating schedule 
directs that disabilities from diseases such as MS should be 
rated in proportion to the impairment of motor, sensory, or 
mental function that is caused, considering especially 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, etc., referring to 
the appropriate bodily system of the schedule. When there is 
partial loss of use of one or more extremities from 
neurological lesions, the disability should be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves. Id. 

Service connection for optic neuritis was granted in a 
February 2008 rating decision, and a noncompensable 
disability rating was assigned under Diagnostic Code 8018-
6026. As noted above, Diagnostic Code 8018 contemplates 
multiple sclerosis. 38 C.F.R. § 4.84a, Diagnostic Code 6026 
contemplates optic neuritis. The hyphenated code used for 
rating the Veteran's disability was intended to show that the 
Veteran's optic neuritis was caused by her MS. 38 C.F.R. § 
4.27.

The Veteran's eye disability, described as optic neuritis, is 
currently rated under the provisions of Diagnostic Code 6026 
which dictate that optic neuritis should be rated on the 
underlying disease and to combine impairment of visual acuity 
or field loss. The applicable regulations dictate that the 
best distant vision obtainable after best correction will be 
the basis of rating visual acuity. 38 C.F.R. § 4.75. 

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians. The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in 38 C.F.R. § 4.76a, Table 
III. The degrees lost are then added together to determine 
total degrees lost. This is subtracted from 500. The 
difference represents the total remaining degrees of visual 
field. The difference divided by eight represents the average 
contraction for rating purposes. 38 C.F.R. § 4.76a.

Bilateral concentric contraction of the visual fields to 60 
degrees, but not to 45 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/50. 
Bilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 30 percent 
disabling or as equivalent to visual acuity of 20/70. 
Bilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 50 percent 
disabling or as equivalent to visual acuity of 20/100. 
Bilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 70 percent 
disabling or as equivalent to visual acuity of 20/200. 38 
C.F.R. § 4.84a, Diagnostic Code 6080.

Demonstrable pathology commensurate with the functional loss 
is required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).

The relevant medical evidence of record includes a November 
2007 VA treatment note which shows that the Veteran had 
"visual fields full to confrontation." A November 2007 VA 
fee-basis examination report shows that the Veteran had best 
corrected far and near visual acuity of 20/20 in both eyes. 
Visual field testing revealed concentric contraction of 28 
degrees in the right eye and concentric contraction of 25 
degrees in the left eye. 

An August 2008 VA examination report shows best corrected 
near and far vision to 20/20, bilaterally. The examination 
report noted constricted visual field bilaterally which was 
secondary to optic atrophy. The examiner stated that the 
constricted visual field found on testing was slightly 
improved from the November 2007 constricted visual field 
results. The examination results revealed 26 degrees of 
concentric contraction in the left eye and 26 degrees of 
concentric contraction in the right eye.

The Veteran's best corrected near and far vision acuity 
bilaterally is 20/20, which does not warrant a compensable 
disability rating for loss of visual acuity. (See Diagnostic 
Codes 6061 through 6079 which require vision acuity of 20/40 
or worse in at least one eye in order to warrant a 
compensable disability rating for loss of visual acuity.) 
However, the November 2007 and August 2008 examination 
reports show average concentric contraction of the visual 
field in both eyes to between 25 and 28 degrees. Bilateral 
average concentric contraction to between 15 and 30 degrees 
warrants a 50 percent disability rating. 

In summary, the Board finds that the Veteran's disability 
symptoms more closely approximate the rating criteria for a 
50 percent disability rating and finds that a 50 percent 
disability rating is warranted in this instant case. 
Nevertheless, a disability rating in excess of 50 percent is 
not warranted, as there is no evidence that the Veteran has 
any loss of visual acuity with best corrected vision or that 
her average concentric contraction of the visual field of 
either eye is to 15 degrees or less in order to warrant a 
disability rating in excess of 50 percent.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria. According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

Although the Veteran asserts that she is unemployable because 
of her service-connected disabilities, the record does not 
include any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings. 
The Veteran has not required frequent periods of 
hospitalization for her optic neuritis and treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. The Board does not 
doubt that limitation caused by optic neuritis has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings. See 38 C.F.R. §§ 3.321(a) and 4.1. 38 C.F.R. Section 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability." See also Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the 50 percent disability 
rating assigned in this decision adequately reflects the 
clinically established impairment experienced by the Veteran, 
and referral for a higher rating on an extra-schedular basis 
is denied.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A disability rating of 50 percent, but no higher, for the 
Veteran's optic neuritis secondary to multiple sclerosis with 
cervical spine muscular spasm and urinary incontinence, is 
granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


